DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 8
	“the presence” should be changed to: -- a presence --
2.	 In Claim 8, line 11
      “the presence” should be changed to: -- a presence --
3.	 In Claim 8, line 17
	“the instructions” should be changed to: -- the set of instructions --
4.	 In Claim 15, line 8
	“the presence” should be changed to: -- a presence --
5.	 In Claim 15, lines 13-14
	“the instructions” should be changed to: -- the set of instructions --


Allowable Subject Matter
1.	Claims 1, 3-8, 10-15 & 17-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 3-8, 10-15 & 17-20 uniquely identify a system and method for concurrent operation of voice operated switch and voice control with wake word. 
The closest prior art made of record is Sejnoha et al. (US 20150340042 A1) in combination with Prasad et al. (US 20180012593 A1) and Nylund (US 20130210475 A1).
The cited reference (Sejnoha ‘042) a method of monitoring an acoustic environment of a mobile device, at least one computer readable medium encoded with instructions that, when executed, perform such a method and/or a mobile device configured to perform such a method is provided. The method comprises receiving, by the mobile device, acoustic input from the environment of the mobile device, detecting whether the acoustic input includes a voice command from a user without requiring receipt of an explicit trigger from the user, and initiating responding to the detected voice command.
The cited reference (Prasad ‘593) detecting words in audio using contextual information in addition to automatic speech recognition results. A detection model can be generated and used to determine whether a particular word, such as a keyword or “wake word,” has been uttered. The detection model can operate on features derived from an audio signal, contextual information associated with generation of the audio signal, and the like. In some embodiments, the detection model can be customized for particular users or groups of users based usage patterns associated with the users.
The cited reference (Nylund ‘475) discloses adapters (10) for use with portable electronic communications devices (12) such as cellular phones, smart phones, and personal digital assistants can facilitate use of the devices (12) in half-duplex communications modes such as push to talk (PTT) and land portable radio (LMR). The adapters (10) can include a case (18) configured to receive the communications device (12), and a button or key (40) mounted on the case. The key (40) communicates with the communications device (12) when the communications device (12) is disposed in the case (18), and is operable to generate on a selective basis an input corresponding to a transmit command that causes the communications device (10) to transmit. The adapters (10) can also include a speaker module and a microphone that communicate with the communications device (10) via a connector (28) on the case (18), or wireless transceivers (41a,41b). 
The cited references fails to disclose a processor; and a memory coupled to the processor, the memory containing a set of instructions thereon that when executed by the processor cause the processor to: enable voice activated switch (VOX) mode on a communication device; enable a wake word detector on the communication device; monitor for voice activity using a voice activity detector (VAD); and detect voice activity using the VAD, wherein detecting voice activity further comprises: store the voice activity in a buffer; determine, using the wake word detector, the presence or absence of a wake word in the voice activity; monitor for and subsequently processing a voice command based on the determination of the presence of the wake word in the voice activity; and initiate a transmit operation, on the communication device, of the voice activity stored in the buffer based on the absence of the wake word in the voice activity, wherein the instructions to initiate the transmit operation of the voice activity stored in the buffer further comprises instructions to transmit the voice activity stored in the buffer until the buffer is empty. As a result, and for these reasons, Examiner indicates Claims 1, 3-8, 10-15 & 17-20 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677